Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 29, 2020

The Court of Appeals hereby passes the following order:

A20A0988. RONALD F. JACKSON v. CARRINGTON MORTGAGE
    SERVICES, LLC.

      This case began as a dispossessory proceeding in magistrate court. The
magistrate court ruled in favor of Carrington Mortgage Services, LLC, and Ronald
F. Jackson appealed to superior court. On September 10, 2019, the superior court
granted summary judgment in favor of Carrington Mortgage, and Jackson filed this
appeal on September 27, 2019. We lack jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Thus, Jackson’s failure to follow the proper procedure deprives us
of jurisdiction over this appeal.
      Second, under OCGA § 5-6-38 (a), a notice of appeal generally must be filed
within 30 days of entry of the order sought to be appealed, but OCGA § 44-7-56
requires an appeal in a dispossessory action to be filed within seven days of the date
the judgment was entered. Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). And the timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. Id. at 523. Here, Jackson filed his
notice of appeal 17 days after entry of the superior court’s order.
    For these reasons, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                     Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               01/29/2020
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.